DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to Applicant’s amendment filed on 8/11/2021 from which Claims 1, 7-8 10-13, 17-18, and 21 are pending, where Claims 10-13 and 17-18 are withdrawn and Claims 2-6, 9, 14-16 and 19-20 are cancelled.  Of the claims under consideration Claim 1 is amended.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 8/11/2021. 
Claim Objections
Claim 1 is objected to because of the following informalities: the spacing in the amended alkoxysilanes varies throughout the group and the spacing should be made consistent.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
Claims 1, 7-8, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 1, 7-8 and 21 Claim 1 recites “. . . wherein the compound having the -O-Si-O- structure as a hydrolyzable alkoxysilane is selected from a group consisting of . . .”  This recitation is unclear, confusing and indefinite whether “the compound having an -O-Si-O- structure” is a compound having an -O-Si-O- structure previously referenced in Claim 1 and line 3 or a different compound having an -O-Si-O- structure.  While the “selected from the group consisting of” lacks antecedent basis.  If the former of the above recitations is correct, it should be modified to “wherein the compound having the -O-Si-O- structure as a hydrolyzable alkoxysilane is selected from a group consisting of . . .”  Underlining added for emphasis.  
Claim 21 recites “. . . wherein the silane coupling group is the trialkoxysilyl group” which lacks antecedent basis because types of trialkoxysilyl groups are recited but ‘a trialkoxysilyl group.  Therefore the recitation should be modified to “. . . wherein the silane coupling group is a trialkoxysilyl group”
Additionally withdrawn claims 12-13 and 17-18 should be cancelled because these claims have not been amended and do not depend for Claim 1.    
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action.  With such amendment claims dependent from such an amended claim 1 would also be allowable.  
The following is a statement of reasons for the indication of allowable subject matter over the previous art of record cited under 35 U.S.C. 103.  The references of U.S. 2010/0210762, Hanaki et al. hereinafter “Hanaki” alternatively evidenced by U.S. 
Response to Arguments
Applicant’s arguments with the claim amendments filed 8/11/2021 have been considered and are persuasive in regards to the prior rejections under 35 U.S.C. 112; however, the arguments are moot regarding the new ground of rejection to the claims as amended.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787